Citation Nr: 1003704	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee (claimed as left knee disorder).

2.  Entitlement to service connection for disability 
characterized by loss of strength in the right wrist (claimed 
as right wrist disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1974. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
as well as service connection for a left knee disorder and a 
right wrist disorder.  Timely appeals were noted from that 
decision.

Though the Veteran indicated in his substantive appeal that 
he was appealing all issues, he also indicated that he was 
limiting his appeal to the service connection claims.  The 
reasons for his appeal were limited to the service connection 
claims and a fair reading of the substantive appeal is that 
the appeal was limited to the service connection claims and 
the Board construes the appeal accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with osteoarthritis of the 
left knee.  He has also stated that he has a right wrist 
disorder which is characterized by loss of strength of the 
wrist joint.  He has attributed his disorders to service-
related football injuries, and to the removal of a ganglion 
cyst on the right wrist while on active duty.

Although there is no specific mention of a football injury in 
service, the Veteran's separation examination did note a 
history of a swollen left knee.  On his accompanying Report 
of Medical History, the Veteran reported a "trick" knee as 
well as "swollen or painful joints."  He did not report 
these disorders upon entry, and his entry examination was 
negative for a history of left knee pathology.  The record 
also contains a statement from the Veteran's roommate in 
service, C.T., who indicated he observed swelling in the 
Veteran's left knee, which caused him to walk with a slight 
limp.    

Although no formal diagnosis of a right wrist disorder is 
contained within the record, the Veteran is competent to 
report a subjective loss of strength in the joint.  The 
Veteran's wife also provided a statement indicating that she 
has observed painful limited motion in the Veteran's right 
wrist.  The Veteran's wife is competent to testify as to her 
observations.  Medical evidence includes an October 2006 
neurological evaluation of the right wrist, which found that 
there was a minimal loss of strength and positive Tinel's 
sign in the right wrist, but did not provide a formal 
diagnosis.

The Veteran's service treatment records do not indicate that 
he had a football-related injury to the right wrist; however, 
he did have ganglion cysts removed from the joint in 1970 and 
in 1974.

The Veteran has a current diagnosis of left knee 
osteoarthritis, and there is evidence of a left knee disorder 
in service.  There is competent evidence of a loss of 
strength in the right wrist with removal of ganglion cysts 
from the right wrist in service.  Despite the evidence 
pertinent to current diagnoses and in-service incurrence of 
the disorders, the Veteran has not been afforded VA 
examinations of his left knee and right wrist.  Thus, there 
is insufficient competent medical evidence for VA to make a 
decision on his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Upon remand, a VA orthopedic examination of 
the Veteran's left knee and right wrist should be scheduled 
to determine the nature and etiology of his left knee 
osteoarthritis and disability characterized by loss of 
strength in the right wrist.  

The record reflects that the Veteran was granted disability 
benefits from the Social Security Administration (SSA) in 
April 2008, due in part to his claimed left knee disorder.  
Although a copy of the favorable adjudication is of record, 
the supporting medical records were not made part of the 
file.  38 C.F.R. § 3.159(c)(2) requires VA to make attempts 
to obtain records in the custody of a Federal department 
until it is determined that the records do not exist or that 
further efforts would be futile.  Upon remand, SSA should be 
contacted upon remand and the Veteran's records associated 
with his claims file.  

Subsequent to the Veteran's filing of his VA Form 9, in 
January 2007, evidence was received from C.T., the Veteran's 
roommate, providing evidence as to his observations of the 
Veteran's left knee injury.  MRI results were also submitted, 
showing that the Veteran has significant damage to his left 
knee, as was a lay statement by the Veteran as to his in-
service football injury.  In May 2008, the RO issued a 
memorandum declining to issue a supplemental statement of the 
case (SSOC) addressing these three items of evidence, as they 
were deemed "not pertinent."  
  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304.  The Board finds 
that the Veteran's lay statement as to in-service incurrence 
of his left knee disorder, the MRI report diagnosing left 
knee osteoarthritis, and particularly C.T.'s observations of 
the Veteran's swollen left knee during service, are pertinent 
to the Veteran's claim for service connection for a left knee 
disorder.  Upon remand, an SSOC addressing the January 2007 
lay statement and MRI report, as well as the January 2007 
statement from C.T., should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  

2.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of any right wrist and left knee 
disorders.  The examiner should review the 
claims folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should also 
be provided to the examiner. 

For any right wrist and/or left knee 
disorder found, the examiner should opine 
whether there is a 50 percent probability 
or greater that it was caused by an in-
service football injury or removal of 
ganglion cysts from the right wrist in 
1970 and 1974.  The rationale for any 
opinion should be explained in detail.  
The examiner is asked to reconcile his or 
her opinion with the service treatment 
records, the post-service diagnoses of 
left knee osteoarthritis, and the October 
2006 neurological evaluation of the 
Veteran's right wrist.  The examiner is 
also asked to consider the lay evidence 
submitted by the Veteran and his fellow 
servicemember, C.T., concerning a football 
injury and swelling of the left knee in 
service, in rendering his or her opinion. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication, including the January 2007 
MRI report and lay statements from the 
Veteran and C.T.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
